Citation Nr: 0615164	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-27 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for Thoracic Outlet 
Syndrome (TOS).

2.  Entitlement to service connection for depression, 
including as secondary to TOS. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from December 1968 to 
September 1972.

This appeal arises from an April 2004 rating decision of the 
Oakland, California Regional Office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not suffer from TOS that is attributable 
to an in-service disease or injury.

3.  There is no showing of a causal relationship between 
depression and service or any service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's TOS was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The veteran's depression is not related to a disease or 
injury suffered in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that service 
connection is warranted for depression and TOS.  Initially, 
it is noted that VA has an obligation to notify claimants 
what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all 
five elements of a service connection claim, which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in February 2004 (and prior to the appealed 
decision) the RO sent the veteran a letter that informed him 
of the evidence necessary to establish his claims for service 
connection, what evidence they would obtain, and what 
evidence he should submit.  This letter also, essentially, 
requested that he provide any medical evidence in his 
possession that pertained to this claim.  The Board finds 
that the notice requirements set forth have been met, because 
while the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date - i.e. the latter two elements of service 
connection, noted above - the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that the preponderance of 
the evidence is against the veteran's claims for service 
connection and as such, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

With respect to the duty to assist, the Board finds that the 
record, as it stands, includes sufficient competent evidence.  
Service medical records (SMRs), VA medical records, and 
private medical records have been obtained from every source 
identified by the veteran and are associated with the claims 
folder.  Even though there exists current diagnoses of TOS 
and depression, the Board finds that a VA examination or 
etiological opinion is not necessary as the evidence of 
record, discussed below, does not substantiate the veteran's 
contention that he suffered an injury to his right bicep in 
service or otherwise was treated for TOS or any injury to the 
thoracic region while in service.  38 U.S.C.A. § 5103A(d)(2) 
(West 2002).  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 101 (24), 1110, 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).


a.  TOS

The first issue before the Board involves a claim of 
entitlement to service connection for TOS.  The veteran 
contends that his TOS developed as a result of the heavy 
overhead lifting he performed while working as a store clerk 
in service.  He cites a September 1971 surgery in which he 
had a fatty tissue removed from his right arm as his first 
TOS-related medical care.  He believes this surgery was 
performed in order to repair a protrusion or rupture in his 
right bicep caused by the strain of repetitive and unsafe 
heavy lifting.  However, the SMRs make no reference to a 
muscle problem, nor do they record any additional treatment 
for his arm other than removal of the sutures one week later.  
The veteran contends that the SMRs provide an incomplete or 
inaccurate record of the surgical procedure and the preceding 
consultation.  He also states that he experienced aching in 
his arms, shoulders, and neck as well as numbness and 
tingling in his fingers, hand, and arm while in service.  
However, absent clear evidence to the contrary, the Board 
will presume the accuracy of the SMR surgery report.  

The veteran's SMRs contain no additional evidence of previous 
or subsequent complaints of an arm problem to corroborate the 
veteran's contention.  SMRs also reflect that the veteran 
reported no complaints during a physical administered one 
month after his surgery.  His August 1972 medical examination 
report upon release to inactive duty indicates the veteran's 
upper extremities were clinically normal and notes no further 
defects.  Thus, the veteran's SMRs provide highly probative 
evidence that his September 1971 surgery was not necessitated 
by a service-related bicep problem.  

The Board recognizes the veteran's contention that he may 
have suffered from TOS long before he was formally diagnosed 
with the disease.  However, the veteran has neither submitted 
nor identified medical evidence that is competent to 
demonstrate that he experienced any of the conditions 
associated with TOS before 1996.  In August 1998, the veteran 
told his surgeon that he had only been experiencing numbness 
and tingling in the right arm and pain in the neck, fingers, 
forearm, and hand for two years.  In the absence of evidence 
to the contrary, the Board finds that the doctor's records 
provide highly probative evidence that the veteran does not 
suffer from TOS as a result of an in-service disease or 
injury.  

The Board finds that the evidence in support of the veteran's 
claim has minimal probative value because it is largely 
provided by sources who cannot provide the competent medical 
evidence necessary to establish that the veteran suffered an 
injury in service.  Competent medical evidence means evidence 
provided by a person who is qualified by education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2005).  As a 
layperson, the veteran is competent to state his observations 
regarding injury and symptomatology, but he is not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
while the veteran can provide competent testimony that he was 
injured while performing his duties, he cannot competently 
assert that this in-service injury caused his TOS.  
Similarly, the veteran's ex-wife is competent to state her 
observation that the veteran had complained of arm numbness 
and aching since 1971.  See 38 C.F.R. § 3.159(a)(2) (2005).  
However, she cannot testify to the cause of injury itself, as 
she did not observe the accident, and does not have the 
medical expertise to testify to a link between any in-service 
injury and the veteran's current disability.
	
The veteran has also submitted Internet articles that 
address, among other things, the general signs, symptoms, and 
treatment for TOS.  The Board acknowledges that medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  In this 
case, however, the treatise evidence lacks probative value, 
as it merely asserts that there "may" be a link between TOS 
and traumatic or repetitive activities like the heavy lifting 
he performed in service.  The articles themselves also 
provide no evidence that the veteran's September 1971 surgery 
was, in fact, performed to treat a ruptured bicep.  These 
articles are not specific to the appellant's claim and are 
not accompanied by a medical opinion addressing the veteran's 
pertinent medical history in relation to the general 
statements made in the treatise evidence.

Of record are VA Medical Center (VAMC) records that discuss 
medical care the veteran received for TOS between February 
2003 and January 2004.  These records include a December 2003 
note from a registered nurse practitioner opining that, given 
the veteran's history, it is at least as likely as not that 
his condition started in service due to injury.  The nurse's 
medical training makes her competent to provide an 
etiological opinion.  Nevertheless, the Board lends no 
probative weight to her statement as it is based on the 
veteran's own account of his history, was rendered without 
review of the veteran's claim file, and is unsubstantiated 
and even contradicted by the veteran's SMRs and post-service 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (noting the Board is not bound to accept medical 
opinions based on history supplied by the veteran where that 
history is unsupported by the medical evidence); see also 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Pound v. West, 12 Vet. App. 341 (1999).  

The Board finds that the probative value of the evidence in 
support of the veteran's claim is far outweighed by the 
probative value of the evidence against his claim.  

Because there is no competent evidence demonstrating that an 
in-service injury led to the veteran's current TOS, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for TOS.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).
  

b.  Depression

The veteran also contends that he developed depression as a 
result of his TOS.  Initially, to the extent that he may 
claim that depression had its onset in, or is otherwise 
related to, his service, it is noted that his SMRs are 
completely negative regarding any treatment for psychiatric 
difficulty in service, and the post-service evidence of 
record does not suggest that the veteran suffers from a 
psychiatric disorder that is in any way related to his 
military service.  The report of the veteran's December 1969 
enlistment examination contains no indication of a 
psychiatric disability, and his medical history report from 
that month reflects that the veteran reported no history of 
depression, and a August 1972 examination upon release to 
inactive duty also indicates that the veteran was clinically 
normal psychiatrically.

This lack of cognizable evidence is particularly dispositive 
as the first medical evidence of record for treatment for 
symptomatology of this disorder is about 30 years after his 
period of service had ended.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  As there is no evidence that provides the 
required nexus between military service and the currently 
diagnosed depression, service connection on a direct basis is 
not warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran, however, has never asserted his psychiatric 
disorder began in service; and his primary contention is that 
it is secondary to his TOS.  Regarding secondary service 
connection, it is noted that the medical evidence of record 
includes a diagnosis of major depression, and a July 2003 
letter from Paul S. Otto, Ph.D. opined that the veteran's 
depression is largely the result of severe sleep deprivation 
due to TOS.  The doctor specifically states that the veteran 
does not appear to suffer from PTSD.

However, the Board has denied the veteran's claim of 
entitlement to service connection for TOS and notes that the 
veteran is not service-connected for any other disability.  
As such, the Board finds that under the law, the veteran 
lacks legal grounds to establish entitlement to service 
connection for depression on a secondary basis.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  In Sabonis, the Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Insofar as service connection is not in effect for the 
disability claimed by the veteran to have proximally caused 
his depression, service connection on a secondary basis is 
not applicable under the law.  As there is no legal 
entitlement, the claim of entitlement to service connection 
for depression as secondary to TOS is without legal merit.  
Id.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Entitlement to service connection for TOS is denied.

Entitlement to service connection for depression, including 
as secondary to TOS, is denied.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


